Citation Nr: 0718185	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  04-24 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent 
for service-connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to 
April 1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  

The veteran previously appealed two issues:  entitlement to a 
total disability evaluation based on individual 
unemployability (TDIU) due to service-connected disabilities; 
and entitlement to an initial evaluation in excess of 
50 percent for PTSD.  In May 2006, the Board remanded those 
issues for further development.  In February 2007, the 
veteran was granted entitlement to TDIU as of the date his 
claim had been filed.  Since that constituted a total grant 
of the benefit sought, the TDIU issue is no longer before the 
Board.  That February 2007 decision also increased the 
veteran's initial evaluation for PTSD to 70 percent.  Since 
that is only a partial grant of the benefit sought, the 
appeal of the claim for an increased rating for PTSD remains 
before the Board.  


FINDINGS OF FACT

1.  The veteran's thoughts are organized, rational, and goal-
directed, he answers questions appropriately with relevant, 
coherent, and adequately productive speech, and he is 
oriented times three.   

2.  The veteran has never been found to have delusions, 
hallucinations, obsessions, compulsions, phobias, ritualistic 
behavior, grossly inappropriate behavior, or memory loss.  

3.  The veteran's self-imposed isolation keeps him from being 
in persistent danger of hurting others.  

4.  Although the veteran does not maintain a good appearance 
or good hygiene, he is able to perform many daily activities 
of life, including maintaining his home and car, driving, 
taking his medications appropriately, handling his own 
finances, and attending meetings of church, AA, and Disabled 
American Veterans.  

5.  The veteran's Global Assessment Functioning scores over 
four years ranged from 41 to 66, with no clear pattern; most 
of the scores were in the 60's.  

6.  The veteran has problems in maintaining an appropriate 
focus and concentration on even simple work-related tasks, 
has not worked since before he filed his claim, and in 
February 2007 was granted a total disability evaluation based 
on individual unemployability.   

7.  The veteran is a recluse who isolates himself from 
people, has never had an emotional relationship with a woman, 
has difficulty connecting and making sustainable friendships, 
has problems maintaining a comfort level in social 
situations, and has trust issues so that when feeling 
threatened, personally attacks the person reaching out to 
him.  


CONCLUSION OF LAW

The criteria for an initial evaluation of 100 percent for 
service-connected PTSD for the period of the claim have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.21, 4.130, Diagnostic Code 
9411 (2006); 61 Fed. Reg. 52,697 (October 8, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

Since, as discussed below, the veteran's claim has been 
granted, no discussion of VA's duty to notify and to assist 
the veteran in developing the evidence necessary to establish 
the merits of his claim need be addressed here.  As to the 
evidence needed to establish the effective date of the 
veteran's evaluation, the June 2006 letter to the veteran 
provided him with notice that complies with the requirements 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

II.  PTSD Evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  See generally, 38 C.F.R. 
§§ 4.1, 4.2.  But where, as here, entitlement to compensation 
has been established, but a higher initial disability rating 
is at issue, the extent of impairment throughout the entire 
period, beginning with the filing of the claim, must be 
considered and a determination must be made regarding whether 
"staged" ratings are warranted.  See Fenderson v. West, 12 
Vet. App. 119, 126-127 (1999) (when a disability rating is 
initially assigned, separate ratings should be considered for 
separate periods of time, known as staged ratings).  As 
discussed below, a 
100 percent rating from the date of the claim is supported by 
this record, so consideration of staged ratings is not 
warranted here.    

Diagnostic Code 9411 provides that criteria in the General 
Rating Formula for Mental Disorders should be used for 
evaluating a PTSD disability.  38 C.F.R. § 4.130.  That 
formula provides for only one rating higher than the 
70 percent rating assigned by RO.  A 100 percent rating is 
available for total occupational and social impairment, due 
to such symptoms as: (1) gross impairment in thought 
processes or communications; (2) persistent delusions or 
hallucinations; (3) disorientation to time or place; 
(4) memory loss for names of close relatives, own occupation, 
or own name; (5) grossly inappropriate 
behavior; (6) persistent danger of hurting self or others; 
and (7) intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene).  
38 C.F.R. § 4.130 (General Rating Formula for Mental 
Disorders) (reordered, numbers added).  

The first five symptoms listed above have not been manifested 
by the veteran.  His thoughts are organized, rational, and 
goal-directed, and he answers questions appropriately with 
relevant, coherent, and adequately productive speech.  
October 2002 Psychiatric Medical Report (PMR); August 2003 
C&P Exam.  He has never been found to have any delusions or 
hallucinations, let alone persistent ones.  December 2002 
Psychiatrist's History and Physical (PHP); August 2003 C&P 
Exam; June 2004 Psychiatrist's Outpatient Psychiatry Note 
(POPN).  Examiners have noted that he is oriented times 
three, with no perceptual disturbance.  August 2003 C&P Exam; 
May 2005 POPN.   The C&P examiner found that his behavior was 
grossly within normal limits, with no obsessions, 
compulsions, phobias, or ritualistic behavior.  August 2003 
C&P Exam.  And the record is silent as to memory loss with 
respect to names or his occupation.  

There is mixed evidence regarding the other two symptoms 
listed above.  As for whether the veteran is in persistent 
danger of hurting himself or others, the veteran denies 
suicidal or homicidal ideations.  December 2002 PHP; 
August 2003 C&P Exam.  But one examiner has found him to have 
strong feelings of hopelessness and determined that he may be 
dangerous to others if he were around people more.  
October 26, 2002 Social Worker's Progress Note (SWPN).  
Another concluded that he is unable to interact with others 
and may, in fact, be dangerous to others.  October 2002 PMR.  
Indeed, two uncontrolled incidents are described in his 
treatment records.  Once, he choked a female friend who he 
felt was taking advantage of him and he did not stop until he 
realized he might be killing her.  January 4, 2003 SWPN.  The 
veteran also began to yell at a male friend who had offended 
him, and he could not stop the angry outburst, even after the 
friend had apologized.  August 2003 C&P Exam.  The C&P 
examiner noted in his September 2006 addendum that if the 
veteran were around people in a gainful employment situation, 
he would be incapable of maintaining any semblance of 
emotional control or behavioral stability; he would have 
severe problems with anger and irritability.  September 2006 
Addendum to C&P Exam.  Thus it appears that it is the 
veteran's isolation that keeps him from being in persistent 
danger of hurting others.  

There also is conflicting evidence about the veteran's 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene).  The 
veteran almost always wears tattered clothing.  October 2002 
PMR; June 2003 Track I Program Intake Notes; August 2003 C&P 
Exam.  Sometimes it is clean but sometimes it is dirty, and 
occasionally, the outfit is not appropriate to the situation.  
August 2003 C&P Exam; May 11, 2006 SWPN.  Similarly, his 
personal hygiene is variable, ranging from good to very poor 
(with distinct body odor).   Compare October 2002PMR (not 
clean); June 2003 Track I Intake Notes (poor hygiene); 
August 2003 C&P (poor hygiene); May 11, 2006 SWPN (body odor) 
with September 27, 2002 SWPN (marginal hygiene); June 2004 
POPN (fair hygiene); February 26, 2005 SWPN (hygiene good); 
May 2005 POPN (good hygiene).   The veteran also does not 
always shave in preparation for his appointments.  
October 2002 PMR; May 11, 2006 SWPN.    

Yet, he owns property, lives alone in his house, and is well-
fed.  April 25, 2002 SWPN.  He comes to all his regularly 
scheduled VA medical appointments.  January 7, 2006 SWPN.  He 
takes his medication appropriately.  September 16, 2003 SWPN.   
He handles his own finances.  August 2003 C&P Exam.  He 
attends church, AA meetings, and Disabled American Veteran 
gatherings.  August 21, 2004 SWPN; February 2006 POPN.   He 
drives a car and maintains it.  August 2003 C&P Exam.  So, 
except for his appearance, he seems able to perform the 
activities of daily living.  

Another tool that can sometimes be helpful in assessing the 
evidence of record is the Global Assessment of Functioning 
(GAF) score.   It serves as a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard v. 
Brown, 9 Vet. App. 266, 267 (citing Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), p. 32).  A GAF score of 
61-70 is defined as "Some mild symptoms (e.g., depressed 
mood and mild insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  A GAF score of 51-60 is defined as 
"Moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers)."  Ibid.  And a 
GAF score of 41-50 is defined as "Serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Ibid. 

Here, however, the GAF scores do not provide conclusive 
guidance in determining the proper evaluation for the 
veteran's PTSD because they range from 41 to 66, with no 
clear pattern.  Over the four years that scores were 
reported, most GAF scores were in the 60's.  But the social 
worker who met with the veteran on a bi-weekly basis and who 
provided the most information about the veteran's condition 
over four years never assigned GAF scores.  Most of the 
scores were assigned by the psychiatrist who saw the veteran 
two to three times per year (or less) to prescribe 
psychiatric medications.  She, herself, noted that the 
veteran did not open up with her and that she was unable to 
draw him out to discuss his condition.  February 2006 POPN; 
February 2002 POPN; see also May 25, 2006 SWPN (veteran is 
very closed off with the psychiatrist).  She did not discuss 
PTSD symptoms with him very much.  February 2006 POPN.  She 
provided few notes to support her GAF score.  

Lower GAF scores were assigned by the C&P examiner, who 
reviewed the entire claims file before meeting with the 
veteran for a mental health examination, and assigned a GAF 
score of 50 that was consistent with the observations that 
examiner made about the severity of the veteran's social and 
employment impairment.  August 2003 C&P Exam.  Similarly, at 
the intake session of the June 2003 Track I PTSD Program, the 
examiner conducted a thorough examination and assigned a GAF 
score of 41 that was consistent with the findings in his 
intake report.  Given the detailed reports that were 
consistent with the lower GAF scores, the scores by the C&P 
examiner and the Track I Intake examiner are more reliable 
than those assigned by the psychiatrist who was prescribing 
the veteran's medications.  

Notwithstanding the conflicting evidence concerning the 
symptoms listed in the rating schedule for a 100 percent 
evaluation and the inconsistent GAF scores, other evidence in 
the record supports the conclusion that the veteran 
experiences total social and employment impairment.  The 
various examiners have all commented on the veteran's 
inability to hold a job.  The social worker concluded that he 
was unable to start a job and see it through to finish.  
October 26, 2002 SWPN.  She noted that he had difficulty in 
staying on task.  November 15, 2005 SWPN.  The Track I PTSD 
Program examiner noted that when selling parts on his farm, 
the veteran thought people were trying to get something for 
nothing and he exhibited animosity toward his own clients.  
June 2003 Track I Intake Report.  The C&P examiner pointed 
out that working with others would exacerbate his PTSD.  
August 2003 C&P Exam.  His addendum clarified that based on 
the rather marked severity of his PTSD symptoms, the veteran 
would have problems in terms of maintaining an appropriate 
focus and concentration on even simple work-related tasks.  
September 2006 Addendum to C&P Exam.  And the veteran has not 
held gainful employment since long before filing his claim.  
Based on all the described evidence, the RO granted the 
veteran total disability due to individual unemployability, 
effective January 2004, the date the veteran filed his claim 
for TDIU.  

But even more compelling are the persistent observations 
about the veteran's inability to maintain personal and social 
relationships.  The veteran has a sister living in 
Washington, D.C., but he never sees her.  November 1, 2005 
SWPN; August 2003 C&P Exam.   He has never had an emotional 
relationship with a woman.  September 28, 2002 SWPN.  He has 
difficulty in connecting and making sustainable friendships.  
October 18, 2004 SWPN.  He has 1 or 2 friends, but sees them 
only from time to time.  August 2003 C&P exam.  He has trust 
issues and when feeling threatened, he personally attacks the 
person who is reaching out to him.  June 2003 Track 1 PTSD 
Program Discharge Report.  Indeed, the social worker with 
whom he has met bimonthly for more than four years observed 
that he does not yet trust her.  May 25, 2006 SWPN; 
January 25, 2006 SWPN.   He lives totally isolated from 
people with an inability to interact with others.  
October 2002 PMR.  He has problems maintaining a comfort 
level in social situations, so he avoids them, as well as 
crowds.  August 2003 C&P Exam.  Although he attends some 
group activities, if he is required to participate actively, 
he stops attending.  August 24, 2005 SWPN (small AA group); 
January 17, 2006 SWPN (PTSD group).  He is very defensive.  
March 23, 2006 SWPN.  He has a great deal of anger and 
evidences emotional numbing.  April12, 2005 SWPN.  
Essentially, he is a recluse who does not interact with 
others and has significant impairment in his ability to 
maintain close or intimate relationships or be comfortable in 
close personal relationships.  August 2003 C&P Exam.  

The list of seven symptoms in Diagnostic Code 9411 are 
intended to describe the total occupational and social 
impairment of a person with certain mental disorders.  But it 
is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified.  38 C.F.R. § 4.21.  
Moreover, with respect to mental disorders, it is not the 
symptoms, but their effects, that determine the level of 
impairment.  See 61 Fed. Reg. 52,697 (October 8, 1996) 
(comments accompanying amendments to the schedule of criteria 
for mental disorders).  The severity of the effects of a 
mental disorder determines the rating, and to be assigned a 
100 percent rating, a mental disorder must cause total 
occupational and social impairment.  Id.  Given the comments 
of the examiners and the veteran's persistent symptoms 
relating to other people, the record more nearly approximates 
total occupational and social impairment rather than just the 
deficiency in occupational and social abilities contemplated 
in a 70 percent disability rating.  38 C.F.R. § 4.7 (when 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating).  Moreover, assigning the higher 
rating is consistent with the defined and consistently 
applied policy of the Department of Veterans Affairs to 
administer the law under a broad interpretation, consistent 
with the facts shown in every case.  38 C.F.R. § 4.3.  When 
after careful consideration of all the assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  Ibid.  
38 U.S.C.A. § 5107(b).  Resolving reasonable doubt in the 
claimant's favor, an increase to 100 percent is granted.  And 
since the comments about the severity of the veteran's social 
and employment impairment are consistent from the time the 
claim was filed until the present, no staged ratings need be 
assigned.  




ORDER

A schedular disability rating of 100 percent for PTSD is 
granted.  



____________________________________________
Steven L. Cohn
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


